Gray, J.
The conviction of Seneca Lincoln was rightly ruled to be incompetent evidence upon the trial of this indictment, except upon the question of his credibility as a witness. 1st. Because it was res inter alios, the present defendant not having been a party to that case. The King v. Warden of the Fleet, 12 Mod. 337, 339; S. C. Holt, 133, 135. Gibson v. McCarty, Cas. temp. Hardw. 311. Brownsword v. Edwards, 2 Ves. Sen. 243, 246. Patterson v. Gaines, 6 How. 550, 586. Mead v. Boston, 3 Cush. 404, 407. 1 Greenl. Ev. § 537. 2d. Because, if admitted, it had no tendency to prove that the assault by Seneca upon the defendant was prior to the defendant’s assault upon him. Exceptions overruled.